EXHIBIT99.2 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders NeurogesX, Inc. We have audited the accompanying consolidated balance sheets of NeurogesX, Inc. (the Company) as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive loss, stockholders’ deficit, and cash flows for each of the three years in the period ended December31, 2012. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of NeurogesX, Inc. at December31, 2012 and 2011, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December31, 2012, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note1 to the consolidated financial statements, the Company’s recurring losses from operations and its need for additional capital raise substantial doubt about its ability to continue as a going concern. Management’s plans as to these matters are described in Note1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Ernst & Young LLP Redwood City, California August 1, 2013 NeurogesX, Inc. Condensed Consolidated Balance Sheets (In Thousands, Except Share and per Share Data) December31 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Trade receivable Receivable from collaborative partner Inventories 91 Prepaid expenses and other current assets Restricted cash – Total current assets Property and equipment, net Restricted cash 50 Other assets Total assets $ $ Liabilities and stockholders’ deficit Current liabilities: Accounts payable $ $ Accrued compensation Accrued research and development Other accrued expenses Deferred product revenue, net Deferred collaborative revenue Long-term obligations– current portion Total current liabilities Non-current liabilities: Deferred collaborative revenue Other long-term liabilities Long-term obligations, net of current portion – Total non-current liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.001 par value: Authorized shares – 10,000,000, none issued and outstanding – – Common stock, $0.001 par value: Authorized shares – 100,000,000 at December31, 2012 and 2011 Issued and outstanding shares – 33,389,785 and 29,897,186 at December31, 2012 and 2011, respectively 33 30 Additional paid-in capital Accumulated other comprehensive (loss) income (1 ) 1 Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes. NeurogesX, Inc. Condensed Consolidated Statements of Operations (In Thousands, Except per Share Data) Year Ended December31 Net product revenue $ $ $ Collaborative revenue Total revenues Operating expenses: Cost of goods sold Research and development Selling, general, and administrative Total operating expenses Loss from operations ) ) ) Interest income 37 79 98 Interest expense ) ) ) Other (expense) income, net ) ) Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) Shares used to compute basic and diluted net loss per share See accompanying notes. NeurogesX, Inc. Condensed Consolidated Statements of Comprehensive Loss (In Thousands) Year Ended December31 Net loss $ ) $ ) $ ) Unrealized (loss) gain on short-term investments (2
